Citation Nr: 1426601	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-30 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right leg venous insufficiency, to include as secondary to post-operative residuals of a total right knee replacement. 

2.  Entitlement to service connection for tinnitus.

3  Entitlement to an evaluation greater than 10 percent for right knee strain, from September 12, 2008 to May 10, 2011.

4.  Entitlement to an evaluation greater than 30 percent for post-operative residuals of a total right knee replacement from July 1, 2012.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1959 to October 1962.

This appeal to the Board of Veterans' Appeals (Board) is from February 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a July 2011 rating decision, the RO assigned a temporary total evaluation of 100 percent for residuals of a total knee replacement (formerly right knee strain) effective May 10, 2011 and an evaluation of 30 percent effective from July 1, 2012.  Thereafter, in an April 2012 rating decision, the RO retroactively increased the rating for right knee strain to 10 percent disabling, effective from September 12, 2008 to May 10, 2011.  As the rating periods outside of the temporary total evaluation of 100 percent do not reflect the highest rating available for this disability, the appeal is continued with respect to these periods.  AB v. Brown, 6 Vet. App. 35 (1993).

In a January 2012 rating decision service connection was granted for degenerative disc disease. 

The question of entitlement to a total disability evaluation based on individual unemployability is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include the question of entitlement to total disability evaluation based on individual unemployability. 

In July 2013, the Veteran testified during a video conference hearing before the undersigned.

The issues of entitlement to an increased evaluation for a left knee strain with degenerative joint disease, left hip arthritis and right hip arthritis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right leg venous insufficiency, tinnitus, and total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.


FINDINGS OF FACT

1.  From September 12, 2008 to May 10, 2011, the Veteran's right knee strain was not manifested by objective evidence of ankylosis, subluxation or instability, dislocated semilunar cartilage, flexion limited to 30 degrees, or extension limited to 15 degrees.  

2.  From July 1, 2012, post-operative residuals of a total right knee replacement were manifested by chronic residuals consisting of severe painful motion.


CONCLUSIONS OF LAW

1.  From September 12, 2008, to May 10, 2011, the criteria for a rating higher than 10 percent for a right knee strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  From July 1, 2012, the criteria for a 60 percent rating, but no more, for post-operative residuals of a total right knee replacement were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claimant was also notified of the need for medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The case was readjudicated in a January 2013 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony, and he testified at the July 2013 hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating Claims

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Right Knee Disability from September 12, 2008 through May 10, 2011

As previously noted, VA has granted entitlement to service connection for a right knee strain, and assigned a 10 percent disability evaluation based on painful motion, effective September 12, 2008 to May 10, 2011.

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  Based on the evidence, as presented below, the only applicable Diagnostic Codes to the Veteran's right knee disability during this rating period are 5260 and 5261.  As such, the Veteran has not experienced any symptoms of ankylosis, subluxation or instability, or a dislocated semilunar cartilage.  Diagnostic Codes 5256, 5257, 5258; C.F.R. § 4.71a.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a 10 percent rating is assigned when extension is limited to 10 degrees, and a 20 percent rating is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a.

The Board notes that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Private treatment records from this period demonstrate the Veteran sought repeated treatment for complaints of increasing right knee pain, restricted motion, and degenerative joint disease.  There is no X-ray finding of degenerative joint disease in the record.  Unfortunately, while there are notations regarding the appellant's restricted motion these records do not include definitive range of motion findings.  As such the Board is unable to rely on these private treatment records for rating purposes because they do not provide information addressing the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of the Veteran's knee disability.

VA provided the Veteran a knee examination in November 2008.  The Veteran complained of constant, moderate to severe right knee pain with difficulty with prolonged walking, standing, climbing or squatting.  He presented a mild to moderate antalgic gait with no instability.  A range of motion testing revealed knee extension to zero degrees and 90 degrees of extension with pain.  There was evidence of moderate right knee pain from 80 to 90 degrees.  Repetitive motion studies did not reveal any additional limitations.  There was no additional loss in range of motion due to pain, fatigue, weakness, or lack of endurance.  DeLuca 8 Vet. App at 205-07.  The Veteran denied experiencing flare-ups.

The Board finds the VA examination opinion to be highly probative because it relies on sufficient facts and data, provides a rationale, and contain sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).

The Board acknowledges the Veteran's contentions that his right knee disability warranted an evaluation greater than 10 percent.  While the Veteran is competent to report on his observable symptoms of increasing pain and decreasing mobility, an objective examination conducted by a trained medical professional is more probative in determining the actual degree of impairment.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his knee disability.  Accordingly the Board assigns a low probative value to the Veteran's contentions.

After reeving the evidence, the Board finds that an evaluation in excess of 10 percent was not warranted at any point between September 12, 2008 and May 10, 2011, as there was no objective evidence of a compensable limitation of right knee motion shown during this period.  As a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's right knee strain from September 12, 2008 to May 10, 2011, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Knee Disability as of July 1, 2012 

In May 2011, the veteran underwent a total right knee replacement.  

In a July 2011 rating decision VA assigned a 100 percent disability rating effective from May 10, 2011, and ending on June 30, 2012.  Effective July 1, 2012, a 30 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055.   

Diagnostic Code 5055, provides for a 100 percent evaluation for one year following implantation of prosthesis.  Afterwards, a 60 percent evaluation is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A minimum 30 percent evaluation is to be assigned following knee replacement surgery, with intermediate degrees of residual weakness, pain or limitation of motion to be rated by analogy under Diagnostic Codes 5256, 5261 or 5262.  See 38 C.F.R. § 4.71a.

VA provided another knee examination for the Veteran in November 2012.  The appellant reported difficulty standing, sitting or walking for more than 10 minutes secondary to right knee pain.  He reported that his employer had made accommodations for his disorder, and that without those he would be unable to work.  During the examination the Veteran denied flare-ups that affected right knee function. Range of motion testing revealed flexion of the right knee to 110 degrees with pain beginning at 100 degrees of flexion, and at zero degrees of extension.  His range of motion did not change after three repetitions and was not further diminished by pain, fatigue, weakness, or lack of endurance.  There was knee tenderness to palpation.  Muscle strength was 4/5.  There was no functional loss, and no history of patellar subluxation or dislocation.  The knee was judged to be stable.  In commenting on the Veteran's knee replacement surgery, the examiner reported the veteran had chronic residuals and severe painful motion with no weakness.  

As with the November 2008 study, the Board finds the November 2012 VA examination opinion to be highly probative because it relies on sufficient facts and data, provides a rationale, and contain sound reasoning.  See Prejean, 13 Vet. App. at 448.  Based on the evidence described above, the Board finds that a higher rating of 60 percent, and no more, is warranted because the Veteran's right knee disability is manifested by evidence of severe residuals of total knee replacement surgery.  The Board further notes that 60 percent is the highest evaluation available post knee replacement surgery.

Final Considerations

In his July 2013 hearing before the Board, the Veteran expressed worsening of right knee symptoms since his last VA examination in November 2012.  As the Veteran has been awarded the highest disability evaluation available for the knee, post knee replacement surgery, the Board finds no additional knee examination is required to assess any worsening of the right knee under Diagnostic Code 5055.  See 38 C.F.R. § 4.71a.  The role that the Veteran's right knee plays in his ability to work is addressed below.

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321 (2013).  In exceptional cases an extraschedular rating may be provided.  Id.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The discussion above reflects that the symptoms of the Veteran's right knee disability are fully contemplated by the applicable rating criteria.  The criteria include both the general level of severity of post-operative residuals as well as specific symptoms of limitation of motion to include additional functional limitation on repetitive motion testing, and painful motion.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's right knee disability, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to a rating in excess of 10 percent for right knee strain, from September 12, 2008 to May 10, 2011 is denied.

Entitlement to a 60 percent rating, and no higher, for post-operative residuals of a total right knee replacement for the period beginning July 1, 2012 is granted.


REMAND

Right Leg Venous Insufficiency

The Veteran contends his right leg venous insufficiency is secondary to his right knee disorder to include postoperative residuals of a total knee replacement.  VA provided the Veteran a right leg examination in January 2009, and the examiner found that his right leg disability was not related to any disability of the right knee.  The examiner did not address whether his service-connected right knee disability aggravated his right leg venous insufficiency.  

The question of aggravation is an integral part of a secondary service connection claim, and the absence of an answer to this question requires remand.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Thus, the Board remands for a new VA examination.  

Tinnitus

The Veteran contends his tinnitus is related to service.  His service treatment records show evidence of intermittent exudate and otitis externa.  In his July 2013 hearing, the Veteran asserted he has experienced tinnitus since service but did not report it because he thought it was normal.  The Veteran has not had a VA examination pertaining to his tinnitus.

VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Thus, in light of the evidence of record, a VA examination should be afforded to the Veteran to determine the onset and etiology of his tinnitus.  

Total Disability Evaluation Based on Individual Unemployability 

In the November 2012 VA examination report, the examiner noted it would be impossible for the Veteran to do any kind of physical or sedentary work because of his right knee pain.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453. While this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue for RO consideration to include the scheduling of any VA examination, as deemed necessary.

Inasmuch as the case is being remanded for an addendum, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any private treatment records that might be outstanding, as needed.  Further, obtain all pertinent outstanding treatment records, to include records from Philadelphia VA medical center records, dated since June 2012.  All attempts to obtain records should be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  After the aforementioned development has been completed, scheduled the Veteran for an appropriate VA examination to evaluate the nature and etiology of his right leg venous insufficiency.  The examiner must review the Veteran's claims folder, Virtual VA file, and VBMS file.  The examination report should indicate that these files were reviewed.

After reviewing the record, the examiner is asked to determine whether it is at least as likely as not (a 50 percent or greater probability) that right leg venous insufficiency:

a.  is caused by his service-connected right knee disability, to include residuals of a total knee replacement.

b.  is chronically worsened (aggravated) by his service-connected right knee disability. 

A complete explanation should be provided, to include a discussion of any lay and medical opinions of record.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Schedule the Veteran for VA audiology examination to determine the etiology of his tinnitus.  The examiner must review the Veteran's claims folder, Virtual VA file, and VBMS file.  The examination report should indicate that these files were reviewed.  

After reviewing the record, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the current tinnitus had its clinical onset during the Veteran's active military service.

A complete explanation should be provided.  The examiner should comment on the medical and lay evidence of record.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Provide the Veteran VCAA notice which informs him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Provide the Veteran with a VA Form 21-8940, Application for Increased Compensation based on Unemployability.  Subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.  Thereafter, schedule the Veteran for any VA examination as deemed necessary to evaluate his unemployability and then adjudicate the claim for total disability evaluation based on individual unemployability.

6.  Thereafter, the RO must readjudicate the issues on appeal, and adjudicate the referred issues of entitlement to an increased evaluation for left knee strain with degenerative joint disease, left hip arthritis and right hip arthritis.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning these matters to the Board.  The RO is reminded that in light of Rice the Veteran need not perfect an appeal to any denial of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


